Name: COMMISSION REGULATION (EC) No 1157/97 of 25 June 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/70 rENl Official Journal of the European Communities 26 . 6 . 97 COMMISSION REGULATION (EC) No 1157/97 of 25 June 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 26 June 1997. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1997 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 337, 24. 12. 1994, p. 66 . b) OJ No L 325, 14. 12. 1996, p. 5 . P) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . 26. 6. 97 I EN Official Journal of the European Communities No L 168/71 ANNEX to the Commission Regulation of 25 June 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard import value 0702 00 35 066 45,6 999 45,6 ex 0707 00 25 052 67,0 999 67,0 0709 90 77 052 60,3 999 60,3 0805 30 30 388 73,9 528 62,0 999 68,0 0808 10 61 , 0808 10 63, 0808 10 69 388 87,2 400 77,9 404 76,7 508 98,0 512 66,2 524 75,2 528 66,9 804 80,0 999 78,5 0809 10 30 052 121,3 999 121,3 0809 20 49 052 210,5 064 144,2 400 224,0 616 93,7 999 168,1 0809 30 31 , 0809 30 39 052 100,2 999 100,2 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin'.